Hill, J.
1. Judgment was obtained in a justice’s court in favor of J. E. Stanfield against John A. Dover and Julia Dover, for $70 principal, and $16.71 interest. Ei. fa. was levied upon certain described land occupied by John and Julia Dover, as the property of Julia Dover. Julia Dover filed a claim for herself as beneficiary under a certain homestead exemption, and for her three minor children as beneficiaries of the homestead property, alleging that the debt of J. E. Stanfield did not fall within any one of the classes of cases for which the homestead was bound under the constitution of the State, and that the property was not subject to levy and sale, etc. On the trial the plaintiff in fi. fa. moved that the court direct a verdict in his favor, on the ground that the law had not been complied with in procuring the homestead. The court overruled this motion, and the plaintiff excepted. Held:
1. The court did not err in refusing to direct a verdict in favor of the plaintiff in fi. fa. Hattaway v. Dickens, 163 Ga. 755 (4) (137 S. E. 57).
*224No. 6366.
April 12, 1928.
Rosser & Shaw, for plaintiff. D. F. Pope, for defendant.
2. The court directed a verdict that the levy be dismissed and the property be held not subject to the fi. fa. The plaintiff in fi. fa. alleges that it was error to overrule his motion and to sustain the motion of the claimant, and “now assigns the same as error. Plaintiff then excepted, and now excepts to said ruling, judgment, and direction of the verdict.” Held, that the latter exception is insufficient to raise any question for decision by this court; and therefore the judgment of the court below will be affirmed. Eubanks v. Griffin Investment Co., 162 Ga. 717 (134 S. E. 760). Judgment affirmed.

All the Justices concur.